

117 HR 4251 IH: Native Behavioral Health Access Improvement Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4251IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Pallone (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to authorize a special behavioral health program for Indians, and for other purposes.1.Short titleThis Act may be cited as the Native Behavioral Health Access Improvement Act of 2021.2.Special behavioral health program for Indians(a)In generalSubtitle A of title VII of the Indian Health Care Improvement Act (25 U.S.C. 1665 et seq.) is amended by adding at the end the following:716.Special behavioral health program for Indians(a)Definition of eligible entityIn this section, the term eligible entity means—(1)any health program administered directly by the Service;(2)a tribal health program; and (3)an Urban Indian health program operated by an Urban Indian organization pursuant to a grant or contract with the Service under title V.(b)Formula grants(1)In generalThe Director of the Service (referred to in this section as the Director) shall award grants to eligible entities, in amounts determined pursuant to the formula described in paragraph (2), to be used by the eligible entity to provide services for the prevention of, treatment of, and recovery from mental health and substance use disorders.(2)FormulaThe Director, in consultation with Indian tribes and Urban Indian organizations, shall develop a formula to determine the amount of a grant under paragraph (1). (c)Technical assistance and program evaluation(1)In generalThe Director shall—(A)provide technical assistance to applicants and grantees under this section; and(B)collect and evaluate information on the program carried out under this section.(2)ConsultationThe Director shall consult with eligible entities under this section for purposes of developing evaluation measures and data submission and reporting requirements for purposes of the collection and evaluation of information under paragraph (1)(B).(3)Data submission and reportingAs a condition on receipt of a grant under this section, an applicant shall agree to submit data and reports consistent with the data submission and reporting requirements developed under paragraph (2).(d)FundingTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, $200,000,000 for each of fiscal years 2022 through 2026..(b)Technical amendmentSection 4(26) of the Indian Health Care Improvement Act (25 U.S.C. 1603(26)) is amended by striking (25 U.S.C. 450b) and inserting (25 U.S.C. 5304).3.Indian defined in PPACA(a)Indian defined in PPACA(1)In generalSection 1304 of the Patient Protection and Affordable Care Act (42 U.S.C. 18024) is amended by adding at the end the following new subsection:(f)Indian(1)In generalIn this title, the term Indian means any individual—(A)described in paragraph (13) or (28) of section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603);(B)who is eligible for health services provided by the Indian Health Service under section 809 of the Indian Health Care Improvement Act (25 U.S.C. 1679);(C)who is of Indian descent and belongs to the Indian community served by the local facilities and program of the Indian Health Service; or(D)who is described in paragraph (2).(2)Included individualsFor purposes of this title, the following individuals shall be considered to be an Indian:(A)A member of a Federally recognized Indian tribe.(B)A resident of an urban center who meets one or more of the following four criteria:(i)Membership in a Tribe, band, or other organized group of Indians, including those Tribes, bands, or groups terminated since 1940 and those recognized by the State in which they reside, or being a descendant, in the first or second degree, of any such member.(ii)Is an Eskimo or Aleut or other Alaska Native.(iii)Is considered by the Secretary of the Interior to be an Indian for any purpose.(iv)Is determined to be an Indian under regulations promulgated by the Secretary.(C)An individual who is considered by the Secretary of the Interior to be an Indian for any purpose.(D)An individual who is considered by the Secretary to be an Indian for purposes of eligibility for Indian health care services, including as a California Indian, Eskimo, Aleut, or other Alaska Native..(2)Conforming amendments(A)Affordable choices health benefit plansSection 1311(c)(6)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(D)) is amended by striking section 4 of the Indian Health Care Improvement Act and inserting section 1304(f).(B)Reduced cost-sharing for individuals enrolling in qualified health plansSection 1402(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(d)) is amended—(i)in paragraph (1), in the matter preceding subparagraph (A), by striking section 4(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(d)) and inserting section 1304(f); and(ii)in paragraph (2), in the matter preceding subparagraph (A), by striking (as so defined) and inserting (as defined in section 1304(f)).(3)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2023.(b)Technical amendmentsSection 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603) is amended—(1)in paragraph (13), by striking as defined in subsection (d) hereof and inserting as defined in paragraph (14); and(2)in paragraph (28)—(A)by striking as defined in subsection (g) hereof and inserting as defined in paragraph (27); and(B)by striking subsection (c)(1) through (4) and inserting subparagraphs (A) through (D) of paragraph (13).